OFFICE OF THE ATTORNEY   GENERAL   OF TEXAS




.   3onoraLle ,;.;. iiiirron
    2ouIltpAttorney
    a-ines county
    Antiixson,';cxas
                                     /




              This will ao
    or Apprlle3, 1939, in
    of thle Deprtsent the to




                      4h to your lnqutry, a aapy of a coming
    6rdinen4e passed by the gmerninF: b4odyof the oity of
    Ravasota, Texas; dated IiscmmberlS, 1938, the purpose of
                                 :
                                .:'
Zen. 5. KY.Barron,        Kay 6, 1939, Page 2
                                     w.

whloh was to prevent the erection of tilling stations
within the city of lievasotaexcept within certain desfg-
nated areas.
          Attaohed to your letter of Kay 5, 1939, IS a
supplemental statement or faots reading as rollows:

          "'Theoity of N~~t%sota,during the nonth
     of Deoember,1938, pass6da8onlng    ordlxmnae,
     8 oopyofrhloh   isattaahedtotheorl&nal
     brlaf furnlahad you. The aity amnaIl of the
     olty of Ravasota aoting on a patltlon 01 8oma
     fVty oltlrena oalled a wetlag for the pur-
     r&Qa$nththe         aoningordinanao and pau-
                 w$ out -648
     notloo,or without notlooof any length to cay-
     0s
           -puUla hear~wnotha4          ltthomctt-
     lng'aiAuEioh the ordlnanoa was pa8seL
           *The    olty   or   lfavaaotaha4 not    pr@r    t0


     raquirod     by 8tatuto."

          You oonaludoprrs?lppl-tal      &amtor
Saota by askin& the tollowIag qu.88tlonr

           lx8 the ordiz~a~~o~
                             a8 &1888d by the 6itr
     or  Havaaota a valla ordInuw8 an6 d008 it
     rat   t&e    8tatUtO~      aCrd OOII8titUtiOSlal   l=O@Ub.-
     Wt8?"

           Artloles 1Olla to loll& .both Imolumlvo,
tlltoa 02w'8   pawar to adopt a a
and pra~IU0 themtuner ofltsa
nsoeesary prerrequlsltssto its adoption.
          Art101e lOll6, Revis&-'ClTll Satuteee of mm8
lOi%, reads:
Hon. Vi.L    3rron, Xay 8, 1939, Page 3


       suoh regulatlana and restrictions snd the
       boundaries of such dlstrlots shall be deter-
       mined, established, and enroroed, and from
       time to time amended, sup$lemented, or
       chsnged. However, no such regulation, re-
       strlotion, or boundary shall beoome eifea-
       tlrb until after a public hearing in rela-
       tion thereto, et whloh parties in interest
       8nd oltizeas Shall hare an OppOrtUdty
       to be heard. At loafa 15 aap* natloa af
       the time and plaoa of 8uah haarlng shall
       begpabllehad in an O?tlolal papar, or a papar
       of gozmral olraulatlon, ia 8uah mm&elpallty.~
            htiah   lOll.f,Ravl8ad Clril Statute8 O? Teloa8
I@=,    r88d8r                      ,,

             *'fnorda to 8vail it8eU of the paWar
       aonfarredbj this Aot (&t8.~10~8-lOllj.‘j),
       suah leglslatlre bady shall appoint a aaa-
       mlaedon, to be known a8 tha zaulng aamalssl~n,
       to reaawnd    the baundal'ia8Oi the tarhuE
       orlglnal dlatrld'ksand approprlata regala-
       tlons to be anforaed tharoirr, .Suoh aom-‘
       Bi88iOIlShall.Wl3kO~8 ~SliStit~   rOmt   Md
       bald pub116 ha8rlng8 tharaan bsforo 8ub-
       mlttlng  lte tinal report, and 8uah xagl83+       .~
       tlra bady shall not hold its pub116 hearlug
       'br t8ko aotion until it ha8 raooired tho final
       report of rmoh oamal8slon. Whare a olty
       plan oammlsslon alrasdy axlsts, it may ba
       ap~lntad (~11 the ronlng aamml8alon.*
          It 1s alaar that the abova aantlonad raqulra-
mants as to natlae, length of tima raqulred far suah
notlao and haarlng tharaon are mandatory apaa the govaru-
lng body of a munlalpall~.
          The court, in the oase a.1potera, Mayor at al
vs. aou@ et al, 05 S.W. 2nd 515, ,$ndlsansslng the regnire-
manta of ths above mentioned statute8 said:

            Thase statutory requlramants are ~lntend-
       ed for the proteotlon of tha property ownor
                                                           :   -
Hon. yi.2. Barron, &ay 8, 1939, Page 4


    and are his safeguards against bn arbltmxy
    exerciee of the poiwr granted by the statute.
    Hence it would appear that suah preliminary
    steps required by the statute are essential
    to the exerolse of such jurlsdiotion. The
    railure of the council to give the statutory
    notice of the public hearing prior to the
    adoption of the ordlnanao Tender8 tha ordln-
    8noe lnwlld.w
          Aaoaptlng a8 true, the.faots aontalnad in raur
8tatamaatol faat8 horalnaboro quoted, it Us tha oplulan
of this DeparWent and yau axa (10advisa& that the or-
dlnnnoa in quostlan 18 lnvalit¶for want OS proper not~aa
ud oppartunlty for hearing th8raan. Having 80 anm8r8d
your third qua8tlon,it beaorn ummwaary       for U8 to
furtbm bi8auw your qUa8tiOM    ]ro8. 1 and a.
          Trusting that this 8atl8raotarlly answer8 four
lnquiry.waare
                             fqtlFUlyyOttr8